DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-18 and 20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Ricci (US2019/0279447A1) and here in after will be referred as Ricci. 
Regarding Claim 1, 
Ricci teaches a method of identifying a vehicle platform using vehicle bus data (Para [0123] : “The device or user interface 212 , 248 can receive input or provide information to a user 216 . The user 216 may thus interact with the vehicle control system 204 through the interface or device 212 , 248 . Further , the device 212 , 248 may include or have access to device data 220 and / or profile data 252 . The device data 220 can be any type of data that is used in conjunction with the device 212 , 248 including , but not limited to , multimedia data , preferences data , device identification information , or other types of data .”) comprising: 

obtaining vehicle bus data for a time period from a vehicle (Para [0132] : “the data may be stored along with an identification of the sensor and a collection time associated with the data . Among other things , this stored data may include multiple data points and may be used to track changes in sensor measurements over time”); 

identifying a vehicle platform using a machine learning process on the vehicle bus data  (Para [0144] : “the data storage module 320 may be adapted to store , update , and retrieve data in response to specifically - formatted commands . The data storage module 320 may also perform data management functions for any flat file , object oriented , or other type of database or data store…..[0040] : “The term “ module ” as used herein refers to any known or later developed hardware , software , firmware , artificial intelligence , fuzzy logic , or combination of hard ware and software that is capable of performing the functionality associated with that element .”)
obtaining a set of communication data for communicating with at least one vehicle module on the vehicle bus based on the identified vehicle platform ( Para [0432] : “This communication bus 356 may be bidirectional and perform data communications using any known or future - developed standard or protocol . An example of the communication bus 356 may be as described in conjunction with FIG . 4 . Other components communicate via communication network 224 . As one example of the later communication , the warranty provider module 2414 and / or the insurance provider 2212 , aside from communicating with each other via communication network 224 , may communicate with vehicle sensors 242 , and / or non - vehicle sensors via 236 via the vehicle 104 .”)


Regarding Claim 2, Ricci teaches the method of claim 1, further comprising:

 extracting data from at least one data-field from the vehicle bus data (Para [0141] : “The communications system may permit data to be exchanged with an external or internal network and / or any other computer or device described herein .”); 

performing statistical analysis on the data from at least one data field (Para [0133] : “Examples of diagnostics signals and information may include , but is in no way limited to , vehicle system warnings , sensor data , vehicle component status , service information , component health , maintenance alerts , recall notifications , predictive analysis , and the like”); and 
providing the extracted data and statistical analysis to a machine learning process (Para [0133] : “The diagnostic communications module 256 may be configured to receive and transmit diagnostic signals and information associated with the vehicle 104 . Examples of diagnostics signals and information may include , but is in no way limited to , vehicle system warnings , sensor data , vehicle component status , service information , component health , maintenance alerts , recall notifications , predictive analysis , and the like . Embodiments of the diagnostic communications module 256 may handle warning / error signals in a predetermined manner . The signals , for instance , can be presented to one or more of a third party , occupant , vehicle control system 204 , and a service provider ( e . g . , manufacturer , repair facility , etc . ) .”).  

Regarding Claim 3. Ricci teaches the method of claim 2. Ricci also teaches  wherein performing statistical analysis further comprises determining frequency information for a plurality of vehicle module IDs in the vehicle bus data for the time period (Para [0532] : “In another example, the vehicle body sensor 782 may provide an electromagnetic pulse of energy to a designated portion (to include all or a substantial portion) of the vehicle 104 to establish a baseline frequency response. Such a frequency response calibration is then compared against by subsequent frequency response data collections to identify any deviations deemed significant. A significant deviation may be a change in frequency components (e.g. magnitude, phase) beyond a selectable threshold.”); 
using the machine learning process on the frequency information to identify a vehicle platform( Para [0530] : “frequency response means determination of the natural vibration modes of a physical system “); 
and using the identified vehicle platform to configure the vehicle with a set of On-Board Diagnostic Parameter IDs (OBD-II PIDs) ( Para [0282] : “The different users/group rights to access the system may include: system users, which may have exclusive right over all device firewall rules and running software; a big-brother user, which may have access to on board device (OBD) control data and may be able to communicate with the vehicle subsystem 328 and may be able to alter the parameters in the vehicle control system 204;”).  

Similarly Claim 15 is rejected. 

Regarding Claim 4. Ricci teaches the method of claim 1. 
Ricci also teaches wherein the vehicle bus is a Controller Area Network (CAN) vehicle bus (Para [0253] : “Examples of an input/output module 860 include an Ethernet port, a Universal Serial Bus (USB) port, CAN Bus, .”).  
 and the communication data is a set of On-board Diagnostic Parameter IDs (OBD-II PIDs)  (Para [0282] : “The different users/group rights to access the system may include: system users, which may have exclusive right over all device firewall rules and running software; a big-brother user, which may have access to on board device (OBD) control data and may be able to communicate with the vehicle subsystem 328 and may be able to alter the parameters in the vehicle control system 204”).

Similarly Claim 16 is rejected. 


Regarding Claim 5. Ricci teaches the method of claim 4.

Ricci also teaches further comprising: obtaining information regarding a year, make, and model (YMM) of the identified vehicle platform (Para [0495] : “ the car manufacturer could actually collect large sets of data to assess a particular vehicle make and/or model and even determine potential design flaws.”).  
and using the YMM information to obtain a set of OBD-II PIDs for the vehicle (Para [0282] : “The IP table firewall can be configured to notify a custom filter application at any of the layers of the Ethernet packet. The different users/group rights to access the system may include: system users, which may have exclusive right over all device firewall rules and running software; a big-brother user, which may have access to on board device (OBD) control data and may be able to communicate with the vehicle subsystem 328 and may be able to alter the parameters in the vehicle control system 204”).

Similarly Claim 17 is rejected. 

Regarding Claim 6. Ricci teaches the method of claim 1. Ricci also teaches wherein the machine learning process is a supervised neural network model that has been trained on a set of vehicle bus data obtained from a plurality of different vehicles with different YMMs (Para [0506] : “Fleet-wide original equipment manufacturer performance data 2808 is a central database that compiles and maintains data regarding an entire fleet of similar vehicles and/or similar subsystems. For example, if vehicle 104 was a 2006 Honda Pilot, its data would be stored in fleet-wide original equipment manufacturer performance data 2808 with all similar models of the first generation Honda Pilot, i.e. from 2003-2008. In this way, fleet-wide trends may be analyzed yet also drill-downs to more specific ranges (e.g. all 2006 Honda Pilots with 4-wheel drive).”).  
Similarly Claim 18 is rejected. 

Regarding Claim 8. Ricci teaches the method of claim 1. Ricci also teaches wherein the machine learning process is performed at least in part on the device (Para [0144] : “The data storage 320 can include any module for storing, retrieving, and/or managing data in one or more data stores and/or databases. The database or data stores may reside on a storage medium local to (and/or resident in) the vehicle control system 204 or in the vehicle 104. Alternatively, some of the data storage capability may be remote from the vehicle control system 204 or automobile, and in communication (e.g., via a network) to the vehicle control system 204. The database or data stores may reside in a storage-area network (“SAN”) familiar to those skilled in the art. Similarly, any necessary files for performing the functions attributed to the vehicle control system 204 may be stored locally on the respective vehicle control system 204 and/or remotely, as appropriate. The databases or data stores may be a relational database, and the data storage module 320 may be adapted to store, update, and retrieve data in response to specifically-formatted commands…... and Para [0040] : “The term “module” as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element.”).  

Regarding Claim 9. Ricci teaches the method of claim 1. Ricci also teaches  wherein the machine learning process is performed at least in part on a smart phone in communication with the device ( Para [0122] : “The vehicle control system 204 may communicate with a device or user interface 212, 248. The user interface 212, 248 may be operable to receive user input either through touch input, on one or more user interface buttons, via voice command, via one or more image sensors, or through a graphical user interface that may include a gesture capture region, as described in conjunction with the other figures provided herein. Further, the symbol 212, 248 can represent a device that is located or associated with the vehicle 104. The device 212, 248 can be a mobile device, including, but not limited to, a mobile telephone, a mobile computer, or other type of computing system or device that is either permanently located in or temporarily associated with, but not necessarily connected to, the vehicle 104. Thus, the vehicle control system 204 can interface with the device 212, 248 and leverage the device's computing capability to provide one or more of the features or functions as described herein.”….  Para [0144] : “The data storage 320 can include any module for storing, retrieving, and/or managing data in one or more data stores and/or databases. The database or data stores may reside on a storage medium local to (and/or resident in) the vehicle control system 204 or in the vehicle 104. Alternatively, some of the data storage capability may be remote from the vehicle control system 204 or automobile, and in communication (e.g., via a network) to the vehicle control system 204. The database or data stores may reside in a storage-area network (“SAN”) familiar to those skilled in the art. Similarly, any necessary files for performing the functions attributed to the vehicle control system 204 may be stored locally on the respective vehicle control system 204 and/or remotely, as appropriate. The databases or data stores may be a relational database, and the data storage module 320 may be adapted to store, update, and retrieve data in response to specifically-formatted commands…... and Para [0040] : “The term “module” as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element.”).  

Regarding Claim 10. Ricci teaches a vehicle telematics device (Para [0576] : “It should be appreciated that the various processing modules (e.g., processors, vehicle systems, vehicle subsystems, modules, etc.), for example, can perform, monitor, and/or control critical and non-critical tasks, functions, and operations, such as interaction with and/or monitoring and/or control of critical and non-critical on board sensors and vehicle operations (e.g., engine, transmission, throttle, brake power assist/brake lock-up, electronic suspension, traction and stability control, parallel parking assistance, occupant protection systems, power steering assistance, self-diagnostics, event data recorders, steer-by-wire and/or brake-by-wire operations, vehicle-to-vehicle interactions, vehicle-to-infrastructure interactions, partial and/or full automation, telematics),  comprising: a processor and a memory storing a vehicle telematics application (Para [0576]); 
and a communication interface for communicating with a remote server system and a plurality of vehicle modules on a vehicle bus of the vehicle (Para [0122] : “The vehicle control system 204 may communicate with a device or user interface 212, 248.”….Para [0144] : “some of the data storage capability may be remote from the vehicle control system 204 or automobile, and in communication (e.g., via a network) to the vehicle control system 204”); 

wherein the processor of the telematics device, on reading the vehicle telematics application, is directed to: obtain vehicle bus data for a time period ( Para [0132] ; “this stored data may include multiple data points and may be used to track changes in sensor measurements over time. As can be appreciated, the sensor memory 244 can represent any type of database or other storage system”); 

identify a vehicle platform using a machine learning process on the vehicle bus data ( Para [0144] : “The data storage 320 can include any module for storing, retrieving, and/or managing data in one or more data stores and/or databases. The database or data stores may reside on a storage medium local to (and/or resident in) the vehicle control system 204 or in the vehicle 104. Alternatively, some of the data storage capability may be remote from the vehicle control system 204 or automobile, and in communication (e.g., via a network) to the vehicle control system 204. The database or data stores may reside in a storage-area network (“SAN”) familiar to those skilled in the art. Similarly, any necessary files for performing the functions attributed to the vehicle control system 204 may be stored locally on the respective vehicle control system 204 and/or remotely, as appropriate. The databases or data stores may be a relational database, and the data storage module 320 may be adapted to store, update, and retrieve data in response to specifically-formatted commands…... and Para [0040] : “The term “module” as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element.”);

 obtain a set of communication data for communicating with at least one vehicle module on the vehicle bus based on the identified vehicle platform (Para [0432] : “This communication bus 356 may be bidirectional and perform data communications using any known or future-developed standard or protocol. An example of the communication bus 356 may be as described in conjunction with FIG. 4. Other components communicate via communication network 224. As one example of the later communication, the warranty provider module 2414 and/or the insurance provider 2212, aside from communicating with each other via communication network 224, may communicate with vehicle sensors 242, and/or non-vehicle sensors via 236 via the vehicle 104.”).  

Regarding Claim 11. Ricci teaches the vehicle telematics device of claim 10. Ricci also teaches wherein the processor of the telematics device, on reading the vehicle telematics application, is further directed to: extract data from at least one data-field from the vehicle bus data (Para [0141] : “The communications system may permit data to be exchanged with an external or internal network and/or any other computer or device described herein. “); 
perform statistical analysis on the data from at least one data field (Para [0133] : “Examples of diagnostics signals and information may include, but is in no way limited to, vehicle system warnings, sensor data, vehicle component status, service information, component health, maintenance alerts, recall notifications, predictive analysis, and the like. Embodiments of the diagnostic communications module 256 may handle warning/error signals in a predetermined manner. The signals, for instance, can be presented to one or more of a third party, occupant, vehicle control system 204, and a service provider (e.g., manufacturer, repair facility, etc.).”); 

and provide the extracted data and statistical analysis to the machine learning process ( Para [0133] : “The diagnostic communications module 256 may be configured to receive and transmit diagnostic signals and information associated with the vehicle 104. Examples of diagnostics signals and information may include, but is in no way limited to, vehicle system warnings, sensor data, vehicle component status, service information, component health, maintenance alerts, recall notifications, predictive analysis, and the like. Embodiments of the diagnostic communications module 256 may handle warning/error signals in a predetermined manner. The signals, for instance, can be presented to one or more of a third party, occupant, vehicle control system 204, and a service provider (e.g., manufacturer, repair facility, etc.).”).  

Regarding Claim 12. Ricci teaches the vehicle telematics device of claim 10. Ricci also teaches wherein the extracted data and statistical analysis are provided to a remote server system that performs a machine learning model on the extracted data and statistical analysis (Para [0133] : “The diagnostic communications module 256 may be configured to receive and transmit diagnostic signals and information associated with the vehicle 104. Examples of diagnostics signals and information may include, but is in no way limited to, vehicle system warnings, sensor data, vehicle component status, service information, component health, maintenance alerts, recall notifications, predictive analysis, and the like. Embodiments of the diagnostic communications module 256 may handle warning/error signals in a predetermined manner. The signals, for instance, can be presented to one or more of a third party, occupant, vehicle control system 204, and a service provider (e.g., manufacturer, repair facility, etc.).”….     (Para [0144] : “The data storage 320 can include any module for storing, retrieving, and/or managing data in one or more data stores and/or databases. The database or data stores may reside on a storage medium local to (and/or resident in) the vehicle control system 204 or in the vehicle 104. Alternatively, some of the data storage capability may be remote from the vehicle control system 204 or automobile, and in communication (e.g., via a network) to the vehicle control system 204. The database or data stores may reside in a storage-area network (“SAN”) familiar to those skilled in the art. Similarly, any necessary files for performing the functions attributed to the vehicle control system 204 may be stored locally on the respective vehicle control system 204 and/or remotely, as appropriate. The databases or data stores may be a relational database, and the data storage module 320 may be adapted to store, update, and retrieve data in response to specifically-formatted commands…... and Para [0040] : “The term “module” as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element.”).    

Regarding Claim 13. Ricci teaches the vehicle telematics device of claim 10, wherein the machine learning process is performed at least in part on the device (Para [0144] : “The data storage 320 can include any module for storing, retrieving, and/or managing data in one or more data stores and/or databases. The database or data stores may reside on a storage medium local to (and/or resident in) the vehicle control system 204 or in the vehicle 104. Alternatively, some of the data storage capability may be remote from the vehicle control system 204 or automobile, and in communication (e.g., via a network) to the vehicle control system 204. The database or data stores may reside in a storage-area network (“SAN”) familiar to those skilled in the art. Similarly, any necessary files for performing the functions attributed to the vehicle control system 204 may be stored locally on the respective vehicle control system 204 and/or remotely, as appropriate. The databases or data stores may be a relational database, and the data storage module 320 may be adapted to store, update, and retrieve data in response to specifically-formatted commands…... and Para [0040] : “The term “module” as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element.”).    
 
Regarding Claim 14. Ricci teaches the vehicle telematics device of claim 10. Ricci teaches  wherein the machine learning process is performed at least in part on a smart phone in communication with the device (Para [0122] : “The vehicle control system 204 may communicate with a device or user interface 212, 248. The user interface 212, 248 may be operable to receive user input either through touch input, on one or more user interface buttons, via voice command, via one or more image sensors, or through a graphical user interface that may include a gesture capture region, as described in conjunction with the other figures provided herein. Further, the symbol 212, 248 can represent a device that is located or associated with the vehicle 104. The device 212, 248 can be a mobile device, including, but not limited to, a mobile telephone, a mobile computer, or other type of computing system or device that is either permanently located in or temporarily associated with, but not necessarily connected to, the vehicle 104. Thus, the vehicle control system 204 can interface with the device 212, 248 and leverage the device's computing capability to provide one or more of the features or functions as described herein.”….  Para [0144] : “The data storage 320 can include any module for storing, retrieving, and/or managing data in one or more data stores and/or databases. The database or data stores may reside on a storage medium local to (and/or resident in) the vehicle control system 204 or in the vehicle 104. Alternatively, some of the data storage capability may be remote from the vehicle control system 204 or automobile, and in communication (e.g., via a network) to the vehicle control system 204. The database or data stores may reside in a storage-area network (“SAN”) familiar to those skilled in the art. Similarly, any necessary files for performing the functions attributed to the vehicle control system 204 may be stored locally on the respective vehicle control system 204 and/or remotely, as appropriate. The databases or data stores may be a relational database, and the data storage module 320 may be adapted to store, update, and retrieve data in response to specifically-formatted commands…... and Para [0040] : “The term “module” as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element.”). 
 
Regarding Claim 20. Ricci teaches the vehicle telematics device of claim 10. Ricci wherein the time period is dynamically adjusted and determined based on an accuracy of the machine learning process on a set of collected bus data (Para [0504] : “Historical sensor data 2804 records performance characteristics of vehicle sensors 242. For example, records of calibrations performed (to include calibration data itself, date of calibration, party performing the calibration), date of installation, dates and types of maintenance performed, and records of any anomalous behaviors such as reading spikes (i.e. “wild points”). Such historical sensor data 2804 is beneficial in several ways, to include in signal processing algorithms when setting relative weighting of a particular sensor and/or modeling its sensor measurement characteristics (to include noise and accuracy profiles) and in determining the precision, accuracy, reliability of the sensor.”).







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Addepalli (US8903593) and here in after will be referred as Addepalli. 

Regarding Claim 7. Ricci teaches the method off claim 1. 

Addepalli teaches wherein the machine learning process is a unsupervised machine learning process that performs cluster analysis on vehicle bus data obtained from a plurality of vehicles to group the vehicle bus data ( Col.21 Line 5-7 : “The trend analyzer can cluster the data originating from a given vehicle or from multiple vehicles.”; Col. 21 Line 44-47: “In spectral clustering, normal vehicle events may be detected by computing affinity matrices and applying eigen value decomposition to find clusters that represent normal behavior of the vehicle.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci by including the machine learning process is a unsupervised machine learning process that performs cluster analysis on vehicle bus data obtained from a plurality of vehicles to group the vehicle bus data as taught by Addepalli. 
Doing so would more efficiently indicate that bus data from a particular vehicle is related to a particular platform. 

Similarly Claim 19 is rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are :
Mendes (US2020/0015048) discloses a method, device, and system for managing a fleet of vehicles is disclosed. The method includes providing a telematics device for an electric vehicle of the fleet of vehicles, the telematics device being capable of obtaining data from the electric vehicle; using the telematics device to identify the electric vehicle based on the data obtained from the electric vehicle; providing a data definition set for the electric vehicle to the telematics device; and using the telematics device and the data definition set to determine whether the electric vehicle is in a vehicle mode based on the data obtained from the electric vehicle and the data definition set. The vehicle mode of the electric vehicle can be at least one of a charging mode, a driving mode, and a parked mode.
Rude (US 2015/0052226) discloses one embodiment is directed to a method of a method of selecting a communication profile for a vehicle telematics device to communicate over a vehicle electronics bus. The method includes receiving, at a server or a local computer, information identifying a vehicle to which the vehicle telematics device is to be connected. An indication of a communication profile to be loaded on the vehicle telematics device, or the communication profile itself, is sent from the server or local computer to the vehicle telematics device, wherein the communication profile includes communication related settings for the vehicle telematics device, the communication related settings corresponding to the vehicle electronics bus of the vehicle to which the vehicle telematics device is to be connected. The communication profile is then loaded on the vehicle telematics device, wherein the vehicle telematics device is field configurable to use one of multiple communication profiles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668